EXHIBIT 10U
COGNEX CORPORATION
SUMMARY OF DIRECTOR COMPENSATION
Cognex Corporation (the “Company”) pays each Director (other than Robert J.
Shillman and Patrick A. Alias) an annual fee for his services on the Company’s
Board of Directors and its committees, plus additional amounts for participation
in on-site and telephonic meetings. Each Director receives annual cash
compensation in the amount of $7,500, plus an additional $4,500 for attendance
at each on-site meeting and $500 for participation in each telephonic meeting.
Each Director who serves on the Compensation/Stock Option Committee of the
Company’s Board of Directors receives an annual fee of $2,000 and also receives
$500 for each meeting attended on a day other than that of a Board meeting. Each
Director who serves on the Nominating Committee receives an annual fee of $500.
Each Director who serves on the Audit Committee of the Company’s Board of
Directors receives an annual fee of $4,500. The Chairman of the Audit Committee
receives an additional annual fee of $3,000. Each Audit Committee member also
receives $500 for each quarterly meeting to discuss the Company’s financial
results and $1,500 for attendance in person at any additional meetings.
All of the Directors (other than Dr. Shillman) also receive an annual option
grant that have a ten-year term and vest in four equal annual installments.
Dr. Shillman, who is the Company’s Chief Executive Officer and President,
receives no additional compensation to serve on the Company’s Board of Directors
and Mr. Alias, who is an employee of the Company, receives no additional cash
compensation to serve on the Company’s Board of Directors.

 